Exhibit 10.5

 

Execution Copy

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (the “Agreement”), dated as of January 29, 2008, is
entered into by and among NexCen Brands, Inc., a Delaware corporation (the
“Company”), Great American Cookie Company Franchising, LLC, a Delaware limited
liability company (“GACCF”), and Great American Manufacturing, LLC, a Delaware
limited liability company (“GAM,” and collectively with GACCF, the “Holders”).

 

WHEREAS, the Company, NexCen Asset Acquisition, LLC, a Delaware limited
liability company (“Buyer”), Mrs. Fields’ Famous Brands, LLC, a Delaware limited
liability company, and the Holders have entered into that certain Asset Purchase
Agreement, dated as of January 29, 2008 (the “Purchase Agreement”), pursuant to
which Buyer has agreed to acquire certain of the assets that relate to the
operation of GACCF and GAM;

 

WHEREAS, pursuant to the terms of the Purchase Agreement, the Holders will be
issued and will receive 1,099,290 shares of common stock, par value $0.01 per
share, of the Company (“Company Shares”) representing the Indemnity Escrow
Amount upon release therefrom; and

 

WHEREAS, on the terms and conditions set forth in the Purchase Agreement, the
Holders desire and agree to be bound by the restrictions on transfer, and to
vote all Company Shares issued to them pursuant to the terms of the Purchase
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt, sufficiency and adequacy of which
is hereby acknowledged, the parties hereto agree as follows (with all
capitalized terms used and not otherwise defined herein having their respective
meanings as set forth in the Purchase Agreement):

 

1.             Agreement to Vote Shares; Irrevocable Proxy.  Each Holder hereby
appoints such person as the Board of Directors of the Company may appoint after
the date of this Agreement (the “Proxy Holder”) its proxy and attorney-in-fact,
with full power of substitution and resubstitution, to vote or act by written
consent during the term of this Agreement with respect to the Company Shares and
any New Shares (as defined below) (collectively, the “Shares”).  Holders shall
take such further action or execute such other instruments as may be necessary
to effectuate the intent of this proxy and limited power of attorney.  The proxy
and limited power of attorney granted hereunder by Holders shall be irrevocable
during the term of this Agreement, shall be deemed to be coupled with an
interest sufficient in law to support an irrevocable proxy and shall revoke any
and all prior proxies granted by Holder with respect to the matters contemplated
hereunder.  The power of attorney granted by Holders herein is a limited durable
power of attorney and shall survive the bankruptcy, death or incapacity of the
Holders.  The proxy and limited power of attorney granted hereunder shall
terminate upon the termination of this Agreement.  All parties hereto
acknowledge and agree that the Proxy Holder shall, and the Holders hereby
irrevocably consent to, vote all Shares owned by them in favor of matters
recommended or approved by the Board of Directors of the Company, or, if such
matters are neither recommended nor approved by the Board of Directors of the
Company, then at the direction of the Board of Directors of the Company, in
respect of all matters for which stockholder approval is sought or required. 
Notwithstanding anything to the contrary, the

 

--------------------------------------------------------------------------------


 

provisions of this Section 1 shall not apply with respect to any Shares that
have been validly Transferred (as hereinafter defined) by any of the Holders (or
its permitted transferees or successors in interest) to a third party in
compliance with Section 3 hereof.

 

2.             No Voting Trusts or Other Arrangements.  Each of the Holders
agrees that he will not, and will not permit any entity under his or its control
to, grant any proxies with respect to the Shares or subject any of the Shares to
any arrangement with respect to the voting of the Shares other than this
Agreement.

 

3.             Transfer and Encumbrance.

 

(a)           Each of the Holders represents and warrants that (i) the Company
Shares are free and clear of all liens, claims, charges, security interests or
other encumbrances, other than those that may be created by the Purchase
Agreement, the Escrow Agreement, the Indenture, the Collateral Agreements (as
defined in the Indenture), and this Agreement, (ii) there are no options,
warrants or other rights, agreements, arrangements or commitments of any
character to which the Holders are a party relating to the pledge, disposition
or voting of the Shares, and there are no voting trusts or voting agreements
with respect to the Shares, other than this Agreement and applicable trust
agreements for estate planning purposes, including but not limited to charitable
remainder trusts, (iii) each of the Holders has full power and authority to
enter into, execute and deliver this Agreement and to perform fully the Holders’
obligations hereunder and (iv) this Agreement constitutes the legal, valid and
binding obligation of the Holders in accordance with its terms.

 

(b)           On or after the date hereof and during the term of this Agreement,
except to the extent permitted by Section 7.8 of the Purchase Agreement, each of
the Holders shall not, and shall not agree to, (i) sell, transfer, hypothecate,
negotiate, pledge, assign, encumber, grant any option, warrant or other right to
purchase, or otherwise dispose of, or (ii) enter into any swap or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of ((i) and (ii) collectively,
“Transfer”) any Company Shares, except (x) to one or more partners or members of
each of the Holders or to an affiliated corporation under common control with
either of the Holders (but then only if, as a precondition to such transfer, the
transferee agrees in a writing, reasonably satisfactory in form and substance to
the Company and the Proxy Holder, to be bound by the terms of this Agreement and
each of the Holders (as applicable) has delivered to the Company an opinion of
counsel in form and substance satisfactory to the Company and its counsel, to
the effect that no registration of the Shares under the Securities Act is
required), subject further to the restrictions set forth in the Escrow Agreement
or (y) to the Company, in the case of the Escrow Amount being transferred
pursuant to the Escrow Agreement and Purchase Agreement.

 

4.             New Shares.  Each of the Holders agrees that all Shares received
as a result of any stock splits, stock dividends or reclassifications of Company
Shares (all such Shares collectively, “New Shares”), shall be subject to the
terms of this Agreement to the same extent as if they constituted Company Shares
as of the date hereof.

 

5.             Specific Performance.  Each party hereto acknowledges that it
will be difficult to measure in money the damage to the other party if a party
hereto fails to comply with any of the

 

2

--------------------------------------------------------------------------------


 

obligations imposed by this Agreement in the event of any such failure, the
other party will not have an adequate remedy at law or damages.  Accordingly,
each party hereto agrees that injunctive relief or other equitable remedy, in
addition to remedies at law or damages, is the appropriate remedy for any such
failure and will not oppose the granting of such relief on the basis that the
other party has an adequate remedy at law.  Each party hereto agrees that it
will not seek, and agrees to waive any requirement for, the securing or posting
of a bond in connection with any other party’s seeking or obtaining such
equitable relief.

 

6.             Entire Agreement.  This Agreement supersedes all prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and contains the entire agreement among the parties with
respect to the subject matter hereof.  This Agreement may not be amended or
supplemented, and no provisions hereof may be modified or waived, except by an
instrument in writing signed by all the parties hereto.  No waiver of any
provisions hereof by any party shall be deemed a waiver of any other provision
hereof by any such party, nor shall any such waiver be deemed a continuing
waiver of any provision hereof by such party.

 

7.             Notices.  All notices hereunder shall be in writing and shall be
deemed given when delivered personally, upon receipt of a transmission
confirmation if sent by facsimile or like transmission, email or on the next
business day when sent by Federal Express, Express Mail or other reputable
overnight courier service to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice):

 

If to the Company or the Proxy Holder:

 

NexCen Brands, Inc.

 

1330 Avenue of the Americas

 

34th Floor

 

New York, NY 10019

 

Attention:

Sue J. Nam, General Counsel

Fax:

(212) 247-7132

 

With a copy (which shall not constitute notice to the Company) to:

 

Kirkland & Ellis LLP

 

655 15th Street, N.W.

 

Washington, DC 20005

 

Attention:

Mark D. Director, Esq.

Fax:

202-879-5200

 

If to the Holders, to the address or facsimile number or email address set forth
for each of the Holders on Schedule I hereto.

 

8.             Miscellaneous.

 

(a)           In addition to other legends that are required, either by
agreement or by federal or state securities laws, each certificate representing
any of the Shares shall be marked by the Company with a legend substantially in
the following form:

 

3

--------------------------------------------------------------------------------


 

“THE SALE, TRANSFER, HYPOTHECATION, NEGOTIATION, PLEDGE, ASSIGNMENT,
ENCUMBRANCE, GRANT OF ANY OPTION, WARRANT OR OTHER RIGHT TO PURCHASE, OR OTHER
DISPOSITION (COLLECTIVELY, “TRANSFER”) OF THE SHARES EVIDENCED BY THIS
CERTIFICATE ARE SUBJECT TO RESTRICTIONS AND A GRANT OF PROXY PURSUANT TO THAT
CERTAIN VOTING AGREEMENT BY AND BETWEEN NEXCEN BRANDS, INC. AND THE HOLDERS
NAMED THEREIN, DATED AS OF JANUARY 29, 2008 (THE “VOTING AGREEMENT”), COPIES OF
EACH OF WHICH MAY BE OBTAINED FROM THE SECRETARY OF NEXCEN BRANDS, INC. NO
TRANSFER OF THE SHARES MAY BE MADE UNLESS SPECIFIC CONDITIONS OF THE VOTING
AGREEMENT ARE SATISFIED.”

 

(b)           THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS
SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.  The parties hereby irrevocably submit to the exclusive jurisdiction of
the courts of the State of Delaware and the federal courts of the United States
of America, in each case sitting in Delaware, solely in respect of the
interpretation and enforcement of the provisions of this Agreement and in
respect of the transactions contemplated hereby, and hereby waive, and agree not
to assert, as a defense in any action, suit or proceeding for the interpretation
or enforcement hereof or of any such document, that it is not subject thereto or
that such action, suit or proceeding may not be brought or is not maintainable
in said courts or that the venue thereof may not be appropriate or that this
Agreement may not be enforced in or by such courts, and the parties hereto
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in such a Delaware State or federal court.  The
parties hereby consent to and grant any such court jurisdiction over the person
of such parties and over the subject matter of such dispute and agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 7 or in such other manner as may be
permitted by law shall be valid and sufficient service thereof.

 

(c)           EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, AND (iii) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY.

 

(d)           If any provision of this Agreement or the application of such
provision to any person or circumstances shall be held invalid or unenforceable
by a court of competent jurisdiction, such provision or application shall be
unenforceable only to the extent of such

 

4

--------------------------------------------------------------------------------


 

invalidity or unenforceability, and the remainder of the provision held invalid
or unenforceable and the application of such provision to persons or
circumstances, other than the party as to which it is held invalid, and the
remainder of this Agreement, shall not be affected.

(e)           This Agreement may be executed in one or more counterparts
(including by facsimile), each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument.

 

(f)            This Agreement shall terminate automatically upon the sale,
transfer or other disposition of all Company Shares held by the Holders to
persons or entities that are not Affiliates, in compliance with
Section 3(b) hereof.  For purposes hereof, the term “Affiliate” shall mean any
other person or entity who directly, or indirectly through one or more
intermediaries, is in control of, is controlled by, or is under common control
with, such Holder.  For purposes of this definition, control of an entity means
the power, directly or indirectly, to direct or cause the direction of the
management and policies of such entity whether by contract, securities ownership
or otherwise; and the terms “controlling” and “controlled” shall have the
respective meanings correlative to the foregoing.

(g)           Each party hereto shall execute and deliver such additional
documents as may be necessary or desirable to effect the transactions
contemplated by this Agreement.

 

(h)           No party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
party hereto. Any assignment contrary to the provisions of this
Section 8(h) shall be null and void.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Voting
Agreement as of the date first written above.

 

NEXCEN BRANDS, INC.

 

 

 

 

 

 

 

By:

/s/ Robert D’Loren

 

 

Name:

Robert D’Loren

 

 

Title:

President and Chief Executive
Officer

 

Signature Page to Voting Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS:

 

 

 

 

 

 

 

GREAT AMERICAN COOKIE COMPANY
FRANCHISING, LLC

 

 

 

 

 

 

 

By:

/s/ Michael Ward

 

 

Name:

Michael Ward

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

GREAT AMERICAN MANUFACTURING,
LLC

 

 

 

 

 

 

 

By:

/s/ Michael Ward

 

 

Name:

Michael Ward

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Name of Holder

Address for Notices Pursuant to Section 7

 

 

Great American Cookie Company Franchising, LLC

2855 East Cottonwood Parkway
Suite 400
Salt Lake City, UT 84121
Fax: (801) 736-5944

 

 

Great American Manufacturing, LLC

2855 East Cottonwood Parkway
Suite 400
Salt Lake City, UT 84121
Fax: (801) 736-5944

 

--------------------------------------------------------------------------------